DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 9 in the reply filed on January 5, 2022 is acknowledged. The traversal is on the ground(s) that the amended claims comprise the special technical features of SEQ ID NO: 3 which is not disclosed in the cited US PG Pub 2012/0231999. Applicants’ argument is found persuasive in part as it is agreed that the structure of SEQ ID NO: 3 is not disclosed in US PG Pub 2012/0231999.  However, the technical feature is not a special technical feature in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172). Corringer et al. teach SEQ ID NO: 3 wherein X1is Trp (a hydrophobic amino acid), X2 is NMe-Nle and X3 is 1Nal. See Table 1. Therefore, Groups I-V lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2022.
Status of Claims
Claims 1-12 and 14-25 are pending. Claims 10-12 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-7, 9 and 22-25 are under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EP on June 8, 2017. See application EP17174973.2. Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. The effective filing date of the pending claims is June 8, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted December 6, 2019, February 10, 2020 and January 5, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 and X5, X5 and X6, X6 and X7, X7 and X1" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of X4, X5, X6 and X7. It unclear what the limitation is referencing. Claim 25 depends from claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the claim incorporates by dependency the indefiniteness of claim 3.
Claim 25 recites the limitation "the X3 isopeptide bond or pseudopeptide bond" in line 1. There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a X3 isopeptide bond or pseudopeptide bond per se. There is a recitation of an isopeptide bond or pseudopeptide bond between Asp and X3, however is unclear if the limitation of claim 25 is referring to said bond. Therefore, the scope of the claim is indefinite because it is unclear what bond the claim is referencing.
Claim 9 claims a pharmaceutical or diagnostic composition comprising the peptidomimetic of claim 1. Claim 9 is indefinite because the scope of the claim is unclear. The claim requires a minimum, the peptidomimetic of claim 1 such that the claimed composition and peptidomimetic of claim 1 are the same. It is unclear what differentiates the  peptidomimetic of claim 1 and the claimed pharmaceutical or diagnostic composition.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites as pharmaceutical or diagnostic composition comprising the peptidomimetic of claim 1. The claim encompasses an embodiment in which the peptidomimetic of claim 1 is the only element in the claimed composition. Therefore, the claim is not further limiting. The limitation does not further limit the peptidomimetic of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 22-24are rejected under 35 U.S.C. 103 as being unpatentable over Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
Regarding claims 1 and 9, Corringer et al. teach the pentapeptide Gly-Trp-N-Me-Nle-Asp-Phe-NH2. See page 166, right col., 1st paragraph. Corringer et al. teach the analogue Asp-Tyr(SO3H)-(N-Me)Nle-Gly-Trp-(N-Me)Nle-Asp-Phe-NH2. See page 166, right col., 1st paragraph. Corringer et al. further teach the CCK compound BC264. paragraph. See page 166, right col., 1st paragraph.
The difference between the pentapeptide, analogue and BC264 and the claimed peptidomimetic is the amino acid in position X3 in claimed SEQ ID NO: 3. The pentapeptide, analogue and BC26 do not have 1Nal or 2Nal in position X3 as claimed. 
3 would have been obvious at the time of the effective filing date in view of the teachings of Corringer et al. Corringer et al. teach the replacement of Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 does not cause an alteration in the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph. Corringer et al. further teach the replacement in the CCK-analogs tested comprising the core structure Trp-(N-Me)Nle-Asp-1Nal-NH2 retained the binding profile of their precursor and the incorporation of 1Nal totally protects the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. further teach that N-methylation of Nle31 and substitution of Phe-NH233 by 1Nal-NH233 did not modify the activity of the peptide. See page 168, left col.-2nd paragraph.
	Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to replace Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 in the pentapeptide, analogue and BC264 because the replacement could be made without causing alteration in the biological activity and specificity of the pentapeptide, analogue and BC264. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of their precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement was shown to add protection from degradation and maintenance of the binding profile.
	Regarding claim 1, X1 is Trp (hydrophobic amino acid), X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 2, with regard to the analogue taught by Corringer et al., X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is (N-Me)Nle (a hydrophobic amino acid with 7 is Gly, X1 is Trp, X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 3, the bond between X1 is Trp and X2 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond) and X5 is Trp and X6 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond) in the analogue. The bond between X1 is Trp and X2 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond) in BC264 and the pentapeptide. Furthermore, BC264 comprises a retro-inverso bond (NHCO) between amino acids 28 and 29 which correspond to X6 and X7.
Regarding claim 4, the analogue is 8 amino acids.
Regarding claim 22, X1 is Trp in the pentapeptide, analogue and BC264.
Regarding claim 23, X4 is Asp in the analogue.
Regarding claim 24, X4 is Nle in the analogue.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.

Claims 1, 2-4, 9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (“Characterization of SNF 9007, A Novel Cholecystokinin/Opoid Ligand in Mouse Ileum in Vitro: Evidence for Involvement of Cholecystokinin A and Cholecystokinin B Receptors in Regulation of Ion Transport1”, The Journal of Pharmacology and Experimental Therapeutics, 1994, pp. 1003-1009) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
2 (SNF 9007). See the abstract. 
The difference between the CCK fragment taught by Rao et al. and the claimed peptidomimetic is the amino acid in position X3 in claimed SEQ ID NO: 3. Rao et al. do not teach position X3 is 1Nal or 2Nal.
Corringer et al. teach that replacement of Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 does not alter the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph Corringer et al. further teach the replacement in the CCK-analogs comprising the core structure Trp-(N-Me)Nle-Asp-1Nal-NH2 retained the binding profile of their precursor and the incorporation of 1Nal totally protects the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. further teach N-methylation of Nle31 and the substitution of Phe-NH233 by 1Nal-NH233 did not modify the activity of the peptides. See page 168, right col.-2nd paragraph.
	At the time of the effective filing date of the claimed invention, it would have been obvious to replace Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 in the CCK fragment of Rao et al. because the replacement could be made without altering the biological activity and specificity of the CCK fragment. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of the precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in analogs comprising SEQ ID No:3 were shown by Corringer et al. to have added protection from degradation and maintenance of the binding profile.
1 is Trp (hydrophobic amino acid), X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 2, X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is Phe, X7 is Gly, X1 is Trp, X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 3, the bond between X1 is Trp and X2 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond).
Regarding claim 4, the CCK fragment of Rao et al. is 8 amino acids.
Regarding claim 9, Rao et al. disclose a composition comprising mannitol or glucose with Krebs-Ringer solution and the cholecystokinin (CCK) fragment of 8 amino acids comprising the sequence Asp-Tyr-D-Phe-Gly-Trp-[N-Me]Nle-Asp-Phe-NH2 (SNF 9007). See the abstract and page 1004, right col.-continuing paragraph.
The difference between the composition of Rao et al. and the claimed composition is the amino acid in position X3 in claimed SEQ ID NO: 3. Rao et al. do not teach the amino acid corresponding to position X3 is 1Nal or 2Nal in the CCK fragment.
Corringer et al. teach that replacement of Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 does not alter the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph Corringer et al. further teach the replacement in the CCK-analogs comprising the core structure Trp-(N-Me)Nle-Asp-1Nal-NH2 retained the binding profile of their precursor and the incorporation of 1Nal totally protects the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. further teach N-methylation of Nle31 and the substitution of Phe-233 by 1Nal-NH233 did not modify the activity of the peptides. See page 168, right col.-2nd paragraph.
	At the time of the effective filing date of the claimed invention, it would have been obvious to replace Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 in the CCK fragment of Rao et al. because the replacement could be made without altering the biological activity and specificity of the CCK fragment. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of the precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in analogs comprising SEQ ID No:3 were shown by Corringer et al. to have added protection from degradation and maintenance of the binding profile.
Regarding claim 22, X1 is Trp.
Regarding claim 23, X4 is Asp.
	Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.

Claims 1, 2-7, 9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roosenburg et al. (“Radiolabeled CCK/gastrin peptides for imaging and therapy of CCK2 receptor-expressing tumors”, Amino Acids, 2011, 1049-1058) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
Roosenburg et al. teach radiolabeled CCK8 and minigastrin analogs. See e.g., Table 2. The difference between the analogs and the claimed peptidomimetic is the amino acid residues 2 and position X3 in SEQ ID NO: 3. Roosenburg et al. do not teach position X3 is 1Nal or 2Nal and position X2 is NMeNle.
Corringer et al. teach that replacement of Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 does not alter the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph. Corringer et al. further teach the replacement in the CCK-analogs tested comprising the core structure Trp-[NMe]Nle-Asp-X3 retained the binding profile of their precursor and the incorporation of 1Nal totally protected the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. teach the introduction of a N-methylated norleucine in position 31 (X2 in SEQ ID NO: 3) does not modify the affinity for the CCK receptors and has a beneficial effect on CCK receptor binding. See page 166, right col.-1st paragraph. Corringer et al. further teach the N-methylation of Nle31 and substitution of Phe-NH233 by 1Nal-NH233 did not modify the activity of the peptides. See page 168, left col.-2nd paragraph.
Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to the artisan to modify the peptides of Roosenburg et al. by substituting Met31 or Nle31 with NMe-Nle and substituting Phe-NH2 with 1Nal-NH2 or 2Nal-NH2 to arrive at the claimed invention because the substitutions do not modify the activity of the peptides. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of their precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in the analogs comprising SEQ ID No:3 shown by Corringer et al. have added protection from degradation while maintaining their binding profile.
Regarding claims 1, 2, 5-7, 9, 22, 23 and 24, Roosenburg et al. teach the labeled CCK analog 111In-DTPA-CCK8(Nle)]. See Table 2. X4 is Asp (a proteinogenic charged amino acid), 5 is Tyr, X6 is Nle, X7 is Gly, X1 is Trp, the substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to X2 position of claimed SEQ ID NO: 3 and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in the  position corresponding to X3 of claimed SEQ ID NO: 3. The analog comprises 111In-DTPA (a reporter group). The 111In is coordinated by the chelator DTPA and 111In is a radionuclide.
Regarding claim 3, the obvious substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to the X2 position of claimed SEQ ID NO: 3. The substitution would result in a CONMe (isopeptide or pseudopeptidebon) bond between Try (X1) and MeNle.
Regarding claim 4, the peptides are 8 and 10 amino acids in length. See Table 2.
Regarding claim 5-7, the analogs in Table 2 taught by Roosenburg et al. comprise 99mTc-HYNIC, 111In-DOTA, 99mTc, and 111In-DTPA. See Table 2. The 111In is coordinated by the chelators DTPA or DOTA and 99mTc is coordinated by the chelator HYNIC. Both 111In and 99mTc are radionuclides.
	Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.

Claims 1, 2-4, 9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2017/0008928 A1; published 2017, filed July 6, 2016) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
2 in SEQ ID NO: 3 is not methylated (Me-Nle).
Corringer et al. teach the introduction of a N-methylated norleucine in position 31 (X2 in SEQ ID NO: 3) does not modify the affinity for the CCK receptors and has a beneficial effect on CCK receptor binding. See page 166, right col.-1st paragraph.
At the time of the effective filing date, it would have been obvious to methylated Nle in Chem. 24 f Kruse et al. because the methylation would not affect the affinity for CCK receptors. The artisan of ordinary skill would have been motivated to methylate Nle because the methylation has a beneficial effect of CCK receptor  binding as taught by Corringer et al.
Regarding claim 1, X1 is Trp, the substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to X2 position of claimed SEQ ID NO: 3 and X3 is me1Nal of claimed SEQ ID NO: 3.
Regarding claim 2, X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is Leu, X7 is Gly, X1 is Trp, the substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to X2 position of claimed SEQ ID NO: 3 and X3 is me1Nal of claimed SEQ ID NO: 3.
Regarding claims 3 and 25, the bond between the positions corresponding Asp and X3 is CONHCH3 (isopeptide or pseudopeptide bond). See paragraph [0537]).
Regarding claim 4, Chem. 24 is 8 amino acids in length.
Regarding claim 22, the amino acid corresponding to position X1 is Trp.
4 is Asp.
Regarding claim 24, the amino acid corresponding to position X6 is Leu.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.
Summary
Claims 3, 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 9 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph. Claims 1-7, 9 and 22-25 are rejected under 35 U.S.C. 103.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658